Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           March 9, 2021

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 52047-8-II

                         Respondent,

           v.
                                                               UNPUBLISHED OPINION
    JAMES ROBERT VINES,

                         Appellant.



         SUTTON, A.C.J. — James Robert Vines appeals the trial court’s decision declining to rule

on his postjudgment motion for the production of newly discovered exculpatory evidence and for

alleged Brady1 violations. The court declined review because the case had already been accepted

for review by the appellate court, and thus, Vines’ motion was not properly before the court.

Vines’ court appointed counsel on appeal has filed an Anders2 motion, seeking to withdraw as

counsel.

         Vines’ appellate counsel suggests one potential issue: that the trial court failed to comply

with RAP 7.2(e) by not hearing the motion on the merits and requesting permission from this court

to enter the postjudgment order addressing Vines’ claims, which he argues if considered by the

trial court, would have changed the judgment.

         We grant counsel’s motion to withdraw and dismiss Vines’ appeal.


1
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
2
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
No. 52047-8-II


                                              FACTS

         Vines was convicted by jury with attempting to elude a pursuing police vehicle in Clallam

County Superior Court.

         Vines appealed his conviction and was represented in his direct appeal by his current

appointed appellate counsel. After direct review was accepted by this court,3 Vines filed a pro se

motion in the trial court for production of exculpatory evidence and for alleged Brady violations

related to a log documenting law enforcement communications during the incident. In the motion,

Vines made a blanket request for non-specific exculpatory and mitigation evidence. His request

included physical evidence in the possession of prosecutors relevant to guilt or innocence, all

documents or records regarding accuracy or reliability of scientific or expert testing, the criminal

record of witnesses called by the prosecution, evidence that might undermine the credibility of

state witnesses, and statements of witnesses not called by the prosecution.

         At a hearing on the motion held January 19, 2018, the State argued that the motion was not

properly before the trial court because the appellate court had accepted the case for direct review.

The court entered a minute order stating:

                The defendant’s Motion for Production of Exculpatory Evidence filed
         December 18, 2017, is not properly before this court as the case was accepted for
         review in the Court of Appeals after the trial was concluded.

Clerk’s Papers (CP) at 80.




3
    State v. Vines, noted at 5 Wn. App. 2d 1049, 2018 WL 5279097.


                                                 2
No. 52047-8-II


       Vines appealed the minute order, filing the notice of appeal that is the subject of this

opinion. The notice of appeal was later filed in the Clallam County Superior Court on March 21,

2018. This appeal was stayed on April 11, 2018, until after the conclusion of Vines’ direct appeal.4

       Vines appeals the trial court’s decision declining to hear his motion on the merits, ruling

that his motion for production of exculpatory evidence was not properly before the trial court.

Vines’ court appointed counsel on appeal moves to withdraw.

                                           ANALYSIS

       RAP 15.2(i) provides that court appointed counsel should file a motion to withdraw “[i]f

counsel can find no basis for a good faith argument on review.” Pursuant to Anders v. California,

386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), counsel’s motion to withdraw must

       be accompanied by a brief referring to anything in the record that might arguably
       support the appeal. A copy of counsel’s brief should be furnished the indigent and
       time allowed him to raise any points that he chooses; the court—not counsel—then
       proceeds, after a full examination of all the proceedings, to decide whether the case
       is wholly frivolous.

State v. Theobald, 78 Wn.2d 184, 185, 470 P.2d 188 (1970) (quoting Anders, 386 U.S. at 744);

RAP 18.3(a)(2). In accordance with this procedure, Vines’ appellate counsel on appeal filed an

Anders brief with the withdrawal motion. Vines was served with a copy of the brief and informed

of his right to file a statement of additional grounds (SAG). Vines did not file a SAG.




4
  On direct appeal, we reversed and held in an unpublished opinion that there was insufficient
evidence to support Vines’ conviction for attempting to elude because the State failed to produce
any evidence that the police vehicle was equipped with sirens. Vines, 2018 WL 5279097, at *11.
Thus, we reversed his conviction and remanded with instructions for the trial court to vacate his
conviction, enter a conviction for the lesser included misdemeanor offense of refusal to cooperate
with an officer, and resentence him on the offense of refusal to cooperate with an officer. Vines,
2018 WL 5279097, at *11.


                                                 3
No. 52047-8-II


       The material facts are accurately set forth in counsel’s brief in support of the motion to

withdraw. We have reviewed the briefs and the record. We consider the following potential issue

raised by counsel:

       [Whether] the court did not comply with RAP 7.2 and prematurely denied the
       motion without hearing the motion on the merits and without making a
       determination [as to] whether the production of exculpatory evidence would change
       the decision being reviewed.

Amended Motion to Withdraw and Brief Referring to Matters in the Record Which Might

Arguable Support Review at 3.

       We hold that there is no good faith argument that the trial court failed to comply with RAP

7.2 because that rule does not apply.

       Here, the trial court determined that Vines’ postjudgment motion for production of

exculpatory evidence was not properly before the court because the case had been accepted for

direct review by this court. Under RAP 7.2(e), the trial court has authority to hear certain

postjudgment motions after a case has been appealed. However, once review is accepted, a trial

court cannot modify a decision before the appellate court unless it first receives permission to do

so. RAP 7.2(e).

       Under RAP 7.2(e), the trial court has authority to hear and determine:

       (1) postjudgment motions authorized by the civil rules, the criminal rules, or
       statutes, and

       (2) actions to change or modify a decision that is subject to modification by the
       court that initially made the decision. The postjudgment motion or action shall first
       be heard by the trial court, which shall decide the matter. If the trial court
       determination will change a decision then being reviewed by the appellate court,
       the permission of the appellate court must be obtained prior to the formal entry of
       the trial court decision. A party should seek the required permission by motion.




                                                4
No. 52047-8-II


       Postjudgment motions authorized by the criminal rules fall under CrR 7.4 (Arrest of

Judgment), CrR 7.5 (New Trial), and CrR 7.8 (Relief from Judgment or Order). Postjudgment

motions authorized under the civil rules fall under CR 59 (New Trial, Reconsideration, and

Amendment of Judgments), CR 60 (Relief from Judgment or Order), and CR 62 (Stay of

Proceedings to Enforce a Judgment). Collateral attacks on the judgment are authorized under

RCW 10.73.090 and a stay of judgment pending appeal is authorized under RCW 9.95.062.

       Here, Vines’ discovery motion does not fall under any of the postjudgment motions

authorized under RAP 7.2(e). Nor did Vines’ motion seek to change or modify a previous decision

by the trial court under RAP 7.2(e).

       Accordingly, RAP 7.2(e) does not apply here. We hold that the trial court was not

authorized to consider Vines’ motion on the merits, and thus, it did not err by declining to seek

permission from the appellate court to hear the motion on the merits.

                                        CONCLUSION

       Following review of potential issues raised by counsel, we conclude that the issues do not

present a good faith argument for review. An independent review of the record does not reveal

any potential nonfrivolous issues that may be raised in this appeal. Accordingly, we grant

counsel’s motion to withdraw and dismiss Vines’ appeal.




                                                5
No. 52047-8-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, A.C.J.
 We concur:



 MAXA, J.




 CRUSER, J.




                                                6